Citation Nr: 0619270	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-24 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an earlier effective date for an increased 
rating for bronchial asthma, now rated as 60 percent 
disabling effective July 6, 2002. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
January 1964. 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted an 
increased rating for bronchial asthma, now rated as 60 
percent disabling effective July 6, 2002. 


FINDING OF FACT

A May 17, 1999, a pulmonary function test showed the 
veteran's ratio of forced expiratory volume in one second 
(FEV-1) to forced vital capacity (FVC) was 52 percent after 
bronchodilator treatment.


CONCLUSION OF LAW

The criteria for an increased rating of 60 percent disabling 
were met as of May 17, 1999.  38 U.S.C.A. § 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.97, Diagnostic Code (DC) 6602 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 1999; rating 
decisions in July 1999, September 1999, and January 2004; a 
statement of the case in February 2000; and supplemental 
statements of the case in May 2002 and September 2002.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson,  19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran seeks an earlier effective date for an increased 
rating for bronchial asthma because he contends that his 
condition became more severe in May 1999. 
The veteran was granted service connection for bronchial 
asthma in March 1964 and was granted a 30 percent rating in 
March 1965.  He filed a claim for an increased rating on 
April 15, 1999, which eventually resulted in an increased 
rating of 60 percent, effective July 6, 2002.  The veteran 
has appealed the effective date of that increase. 

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Under Diagnostic Code 6602, which governs bronchial asthma, a 
30 percent rating is warranted where there is an FEV-1 of 56 
to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or 
the need for daily inhalational or oral bronchodilator 
therapy; or inhalational anti-inflammatory medication.  A 60 
percent rating is warranted for bronchial asthma with FEV-1 
of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 
percent; or at least monthly visits to a physician for 
required care of exacerbations; or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted for 
bronchial asthma with FEV-1 of less than 40 percent of the 
predicted value; or FEV-1/FVC less than 40 percent of the 
predicted value; or more than one attack per week, with 
episodes of respiratory failure; or when daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications is required.  38 C.F.R. § 
4.97, DC 6602.

The effective date for the grant of a claim for an increased 
rating will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In April 1999, the veteran sought VA treatment for increased 
episodes of shortness of breath, wheezing, and blood in 
sputum.  He was hospitalized and treated with antibiotics and 
steroid medications.  The record is not clear on the length 
of hospitalization or the improvement, if any, caused by the 
treatment.  In May 1999, VA pulmonary function test results 
showed that prior to bronchodilation FEV-1 was 74 percent of 
the predicted value and FEV-1/FVC was 50 percent.  After 
bronchodilation, the result showed FEV-1 was 90 percent of 
the predicted value and FEV-1/FVC was 52 percent.  Subsequent 
pulmonary function tests were conducted by VA and private 
medical facilities in July 1999, August 1999, August 2000, 
and May 2005.  All FEV-1/FVC values were 55 percent or less 
but no value for FEV-1 predicted or FEV-1/FVC was less than 
40 percent.

The Board concludes that entitlement to a 60 percent rating 
arose on May 17, 1999, when the FEV-1/FVC was found on 
pulmonary function testing to be between 40 and 55 percent.  
Medical records in April 1999, prior to the May 1999 test, 
were not sufficiently specific regarding the degree of 
severity of the veteran's respiratory condition to conclude 
that an earlier date of entitlement is warranted.  
Furthermore, no records prior to the May 17, 1999, pulmonary 
function test show that monthly visits to a physician were 
required for care of the exacerbations or that intermittent 
courses (at least three per year) or systemic (oral or 
parenteral) corticosteroids were required.

Since the date of entitlement is later than the date of 
claim, a 60 percent rating is warranted effective on the date 
of the May 17, 1999, pulmonary examination. 


ORDER

Entitlement to an effective date of May 17, 1999, for an 
increased rating of 60 percent for bronchial asthma is 
granted. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


